Citation Nr: 0719289	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-04 177	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel






INTRODUCTION

The veteran was a member of the Air Force Reserves from March 
1952 to February 1955.  He served on active duty in the Army 
from February 1955 to February 1957, and he was a member of 
the Army National Guard from May 1958 to October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that this appeal initially included an appeal 
of a denial of service connection for disability of the 
shoulders, back, hips, and knees.  By a rating decision dated 
in November 2005, service connection was granted for each of 
these claimed disabilities.  The RO notified the veteran that 
the November 2005 decision represented a complete grant of 
the service connection issues with respect to those joints.  
Consequently, this issue is not before the Board.  


FINDING OF FACT

On November 30, 2005, prior to the promulgation of a Board 
decision in the appeal, VA received notification from the 
appellant's authorized representative that the claim of 
service connection for rheumatoid arthritis was being 
withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  The appellant, through his 
authorized representative, has withdrawn from appeal the only 
issue remaining before the Board following a November 2005 
rating decision-entitlement to service connection for 
rheumatoid arthritis.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


